Macfarlane, J.
Defendant appeals from the judgment of the circuit court of Chariton county convicting him of the crime of seducing Annie Mason, under promise of marriage.
The prosecutrix testified to the promise of marriage and seduction. Her father testified that defendant told him of the engagement and asked his consent to her marriage. A number of her neighbors testified to her previous good reputation.
Prosecutrix testified that, at the time of the seduction, she was under eighteen years of age; that she was sixteen years old on the first day of September, 1892. The alleged seduction was in August, 1893. On cross-examination she said she knew her age from what had been told her by her aunt; that when quite small she was taken to Kansas, where she lived with her aunt *467until she was nine years old. Her aunt told her when she left there that she was nine years old. She was unable to state how many years she had lived in Missouri since her return. She was unable to state whether the seduction occurred in 1891 or 1892.
John Mason, the father of the prosecutrix, testified that at the time of the trial she was between eighteen and nineteen years of age; that prosecutrix was two years old when her mother died. This witness could not give the dates of the birth of the girl, or of his own birth or marriage, nor could he give the period that had elapsed between any two events.(
The fourth, fifth, sixth, and seventh instructions .given at request of the state are as follows:
“4. The jury are instructed that they may find the fact of seduction upon the unsupported testimony of the prosecutrix Annie Mason, but as to the promise of marriage, her testimony must be strongly corroborated by other testimony, sufficient to overcome the oath of the defendant, and the legal presumption of his innocence; that is, the testimony of the prosecutrix Annie Mason, as to the defendant’s promise of marriage must be supported by strong and clear proof of facts and circumstances sufficient to establish said contract or promise of marriage, and entitled to more weight with the jury than the testimony offered by the .defendant.
“5. The term ‘good repute’ as used in these instructions and applied to this case, means that Annie Mason, the prosecutrix, at the time of the alleged offense must have been a woman of good reputation for virtue and chastity and' that she was honestly pursuing the path of virtue.
“6. To find that the prosecutrix, Annie Mason, was ‘seduced’ by defendant, you must find that she was a woman of-good repute and that she was cor*468rupted, deceived, and drawn aside from the path of virtue, which she was pursuing, and that her affections were gained and her thoughts polluted by the defendant in connection with a promise of marriage.
“7. The word ‘debauch’ as used in these instructions and applied to this case, means that defendant had carnal intercourse with the said prosecutrix Annie Mason, in connection with a promise of marriage.”
I. At the close of the evidence the court was requested by defendant’s counsel to instruct the jury to return a verdict of acquittal. This the court refused to do, and its action is assigned as error. In support of this assignment counsel insist that there was no competent and credible evidence that the prosecutrix was, at the time of the seduction, under the age of eighteen years, and the request for that reason should have been granted.
It must be admitted that the witnesses who testified to the age of the prosecutrix showed a lamentable want of capacity for carrying dates in the memory, as well as a want of mental ability to calculate the periods between two dates. But these mental deficiencies do not conclusively establish an incapacity to add, every twelve months, one year to the age. The age can be correctly kept in the memory when the year of the birth is forgotten, and the various periods of life can not be calculated.
While the father, as a witness, may have shown a great want of intelligence, and, on cross-examination, may have become so confused as “not to know anything,” as he acknowledged, still he testified positively, on his direct examination, to his daughter’s age. It would be going too far to say, as a matter of law, that his evidence was entitled to no weight at all. It was for the jury, who saw and heard him, to say whether his credibility was destroyed by the cross-examination, *469or whether his want of intelligence wholly discredited him. Reg. v. Nicholls, 10 Cox C. C. 476.
Prosecutrix was also competent to testify to her own age, subject to cross-examination. State v. Cougot, 121 Mo. loc. cit. 463, and cases cited.
The supreme judicial court of Massachusetts declares the law on this subject as follows:
“This case does not present the question whether a person can be permitted to testify to the precise day of his birth. It is quite clear that one may testify, from his own knowledge of himself, whether he was twenty-one or sixteen years of age at a certain time, * * * and that such weight may be given to his testimony as the court or the jury trying the case may think it entitled to receive.” Hill v. Eldridge, 126 Mass. 234. To the same effect see, also, Cherry v. State, 68 Ala. 30; Cheever v. Congdon, 34 Mich. 297; Comstock v. State, 14 Neb. 207; State v. Cain, 9 W.Va. 559; Railroad v. Coggin, 73 Ga. 689.
According to the testimony of the girl she was under seventeen years of age when seduced. The knowledge she had of herself, without other sources of information, would entitle her evidence to go to the jury for what it was worth.
The fact that she had received information from her aunt as to her age does not destroy, as evidence, her testimony based upon personal knowledge of herself. It may have weakened its probative value, in the estimation of the jury, or it may not. That was a question for the jury itself to settle.
But we do not believe that one testifies from hearsay, strictly speaking, when he states his own age, though his information may have been derived from his parents, or other relatives, with whom he lived in his infancy. His age is a fact, of which he may be said to have knowledge based upon family tradition. Cherry *470v. State, supra; Commonwealth v. Stevenson, 142 Mass. 466.
These cases were both prosecutions for unlawfully selling intoxicating liquors to a minor. In each case the minor was permitted by the trial court to testify to-his own age, and in the former of them he also testified that he knew his age from what his mother had told him. The supreme court of Alabama, after acknowledging the rule in pedigree cases, namely, that declarations are generally “deemed to be relevant only in, cases in which the pedigree to which they relate is in issue, and not to cases in which it is only relevant to the issue” (Steph. Dig. Ev., chap. 4, art. 31), says:
“These principles do not preclude a person from testifying to his own age, which is a matter of pedigree, and which he is presumed to know in the same sense that he knows of a custom or prescription. The-testimony of the witness Daniel Allen was properly admitted. The statement as to his own age was primary and not secondary evidence. This was not vitiated by the reason given, that his mother told him so.”
In the Massachusetts case (loc. cit. 468) the evidence was also held competent by the supreme judicial, court', “based,” says Judge Holmes, “as it must be, on family tradition, and fortified by his knowledge of' himself.”
These cases were cited approvingly in a recent ease-by the supreme court of California. People v. Ratz, 46 Pac. Rep. 915.
On a prosecution for rape the prosecutrix was permitted to testify to her own parentage. On exception the supreme court of Nebraska says: “It is certainly competent for one who, from his earliest recollection, has been a' member of one’s family, given his name, and reared in the belief, and in all ways given to under*471stand that he is a son in the household, to testify of his parentage.” Comstock v. State, supra.
Our opinion is that the court did not commit error in permitting the prosecutrix to testify as to her own age, though a question of pedigree was not directly in issue.
II. The evidence that the seduction was accomplished through a promise of marriage was sufficient to sustain the verdict. The substance of the evidence of the prosecutrix was that she yielded to defendant’s persuasions because she loved him and he promised to marry her. Counsel for defendant, on cross-examination of the witness, undertook to secure her admission of a bargain, such as would have defeated the prosecution under the rule declared in the Reeves case, 97 Mo. loc. cit. 677, but in that he failed.
III. The instructions given the jury at the request of defendant declared the law most favorably to him on all questions involved in his defense. No complaint is made to them. No instruction asked was refused except the one in which the sufficiency of the evidence was challenged.
Counsel object to the fourth instruction given in behalf of the state. They say that the first clause of that instruction is vicious and misleading because, on the issue of seduction, it leaves entirely out of view the evidence of defendant, and in effect tells the jury that-they may find that charge to have been established from the evidence of the prosecutrix alone, though they may believe it to be wholly incrediblé and contradicted by other evidence.
The law was correctly declared by this instruction; that is to say, that the element of seduction, in the crime charged, may be established by the uncorroborated evidence of the prosecutrix. From the nature of the offense this rule is a necessity.
*472But it would certainly be an improper comment •on the evidence for the court directly, or in effect, to tell the jury that the evidence of the prosecuting witness, on the question of seduction, is to be taken as true.
But we do not regard the instruction as open to the criticism made upon it. Singling out this evidence, .and declaring its effect, if believed, is not a comment upon the evidence, because the law makes .it sufficient do establish the fact of seduction. It would be improper for the court to tell the jury what weight should be given to it, but we do not think the instruction •does this. It merely informs the jury that they may find this fact upon the uncorroborated evidence of the prosecutrix; but her evidence of the promise of marriage must be corroborated. The instruction was intended simply to point out the evidence made necessary by. the law to establish the two facts, the seduction and the pi’omise of marriage. The jury could not have misunderstood it, particularly in view of a most favorable instruction on this issue given at request of defendant.
By this instruction the jury are told: “Unless it has been proven in the present case to your satisfaction, beyond a reasonable doubt, that Annie Mason «consented to have carnal intercourse with defendant, by reason of defendant’s acts and persuasions, and not 'through an inclination on her part to do wrong” * * * '“there is no seduction in the case, and you are bound to find the defendant xxot guilty.” The burden is thus properly placed upon the state to prove, beyond a reasonable doubt, the fact of the seduction. The jury could only have understood, from the instruction complained of, that the evidence of the prosecutrix must be sufficient to establish the fact beyond a reasonable «doubt.
*473An instruction was given in the Beeves case (supra), the first part of which was in the exact language of this one. While the court in the opinion delivered criticizes that part of the instruction requiring corroborating evidence of the promise of marriage, no objection is suggested to the part here complained of. We assume that no objection was found to it.
We do not regard this part of the instruction as misleading.
IV. If there was error in the part of the instruction in respect to the necessity of evidence corroborating that of the accusing witness, as to the promise of marriage, it was in favor of defendant. The jury is told that her evidence must be supported by strong and clear proof of facts and circumstances sufficient to establish beyond a reasonable doubt the promise of marriage, and entitled to more weight with the jury than the testimony offered by the defendant. Evidence of circumstances alone will satisfy the requirements of the statute as to corroborating evidence. State v. Hill, 91 Mo. 426.
This instruction required in corroboration the proof of both facts and circumstances. It also requires the corroborating evidence alone to be sufficient to overcome the oath of defendant and the legal presumption of his innocence. If the corroborating evidence must be sufficient alone to establish the promise of marriage the evidence of the prosecuting witness amounts to nothing. Defendant certainly can not complain of it.
Instruction 6 explaining what is necessary to constitute seduction, and 7, defining the word debauch, are unobjectionable.
On the trial numerous objections were made to the ruling of the court in the admission and rejection of evidence. Counsel call our attention to no particular *474ruling as being erroneous. We have examined them all with care and find none which is in the least prejudicial to defendant.
Defendant had a fair trial and the judgment is affirmed.
Gantt, Burgess, Robinson, and Brace, JJ., concur; Barclay, C. J., concurs in the result; Sherwood, J., dissents.